DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.

Line 4, with respect to the limitation "the electrolysis is performed a plurality of times,” it is noted that electrolysis is a batch or continuous process which is performed for a period of time. It is not a discrete process that is performed a plurality of times. The above limitation makes the claim indefinite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over European patent application publication no. EP 0636581 (hereinafter called EP81), in view of Japanese patent application publication no. JP 2005/319427 (hereinafter called JP27).

Regarding claim 1, EP81 discloses  an electrolytic water production device comprising an electrolytic chamber 4 to which water to be electrolyzed is supplied, a first power feeder 1 and a second power feeder 2 arranged to face each other in the electrolytic chamber 4 and having different polarity, a membrane 3 arranged between the first power feeder 1 and the second power feeder 2 so as to divide the electrolytic chamber 4 into a first pole chamber 5 positioned on a side of the first power feeder 1 and a second pole chamber 6 positioned on a side of the second power feeder 2, and a polarity reversing circuit 16 (reads on a polarity switching unit) for switching the polarity of the first power feeder 1 and the second power feeder 2 between anode and cathode (see Fig. 7 and column 6, lines 40-48), wherein surfaces of the first power feeder 1 and the second power feeder 2 are formed of platinum (a hydrogen storage metal) (see column 6, lines 48-52), and the polarity switching unit 16 has an operation mode for switching the polarity each time electrolysis is started in the electrolytic chamber (see Fig. 8 and column 9, lines 5-14).

EP81 does not disclose a flow rate adjustment valve for limiting an amount of water supplied to the pole chamber arranged on the anode side among the first pole chamber and the second pole chamber, and a control unit for controlling the flow rate adjustment valve and the polarity switching unit, wherein the control unit has a colloidal water mode as an operation mode, in which after the polarity is switched by the polarity switching unit, the control unit controls the flow rate adjustment valve to decrease the amount of the water supplied a pole chamber on an anode side.

JP27 is directed to a similar electrolytic alkaline water generator (see Abstract). JP 27 teaches an electrolytic alkaline water generator 1 comprising an electrolytic cell in which an anode 5a and a cathode 5b are arranged to face each other, and an ion-permeable diaphragm 5c is provided between the anode 5a and the cathode 5b (see Fig. 1 and page 3, paragraphs 3 and 8). JP27 further teaches that valves 2A and the valve 2B (read on flow rate adjustment valve) placed in raw water supply pipes 2a and 2b respectively to the electrolytic cell 5 are controlled by control unit 10 (see Fig. 1; page 3, paragraph 7; and page 4, paragraph 8). JP27 further teaches a polarity inverter 9b controlled by the control unit 10 (see Fig. 1 and page 4, paragraph 6).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by EP81 by having a flow rate adjustment valve for limiting an amount of water supplied to the pole chamber arranged on the anode side among the first pole chamber and the second pole chamber, and a control unit for controlling the flow rate adjustment valve and the polarity switching unit, as taught by JP27. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be the ability to control the flow rate of water supplied to the electrolytic water production device and polarity switching according to the needs of the process.

With respect to the limitation “the control unit has a colloidal water mode as an operation mode, in which after the polarity is switched by the polarity switching unit, the control unit controls the flow rate adjustment valve to decrease the amount of the water supplied a pole chamber on an anode side,” JP27 teaches that the control unit 10 is capable by communicating with the flow rate adjustment valves 2A and 2B of decreasing the amount of the water supplied to a pole chamber on an anode side. The above teaching about the capability of the control unit to perform the recited function is adequate to meet the above limitation. The limitation regarding decreasing the amount of the water supplied to a pole after the polarity is switched by the polarity switching unit describes how the apparatus is operated in the colloidal water mode. It has been held by the courts that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114 (II)).

Regarding claim 2, EP81 discloses that in the electrolytic water production device the hydrogen storage metal is a metal containing platinum (see column 6, lines 48-52). 

Regarding claim 7, EP81 further discloses that the timing for reversing the polarity of voltage applied to the electrode plates 1 and 2 may be such that the polarity is reversed at every time of completion of one run of electrolysis, or after an n-number of runs of electrolysis carried out at the same polarity (see Fig. 7 and column 10, lines 8-13), thus teaching that the control unit includes an operation mode in which the polarity of the first power feeder and the second power feeder is switched after the electrolysis is performed a plurality of times.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over European patent application publication no. EP 0636581 (hereinafter called EP81), in view of Japanese patent application publication no. JP 2005/319427 (hereinafter called JP27), as shown for claim 1 above, and further in view of  Japanese patent application publication no. JP H0647378 (hereinafter called JP78).

EP81 discloses an anode water pipe for taking out the electrolytic water produced in the pole chamber arranged on the anode side and a cathode water pipe for taking out the electrolytic water produced in the pole chamber arranged on the cathode side (see Fig. 7). However, EP81 in view of JP27 does not explicitly teach a flow path switching unit for switching the connection of the first pole chamber and the second pole chamber with the anode water pipe and the cathode water pipe.

JP78 teaches a similar electrolytic water production device 10 as the device taught by EP81, the JP78’s device 10 comprising anode water pipes 18A and 18B for taking out the electrolytic water produced in the pole chamber arranged on the anode side among the first pole chamber and the second pole chamber, cathode water pipes 17A and 17B for taking out the electrolytic water produced in the pole chamber arranged on the cathode side among the first pole chamber and the second pole chamber, and a flow path switching unit comprising switching valves V1 – V4 for switching the connection of the first pole chamber and the second pole chamber with the anode water pipe and the cathode water pipe (see Fig. 1 and page 3, last 2 paragraphs). JP78 teaches that a flow path switching unit facilitates synchronizing switching of flow paths of acidic and alkaline water with switching of polarities and thus facilitate continuous operation of the device.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by EP81 in view of JP27 by having a flow path switching unit for switching the connection of the first pole chamber and the second pole chamber with the anode water pipe and the cathode water pipe as taught by JP78. The person with ordinary skill in the art would have been motivated to make this modification, because JP78 teaches that the advantage of the modification would be synchronizing switching of flow paths of acidic and alkaline water with switching of polarities and thus facilitating continuous operation of the device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over European patent application publication no. EP 0636581 (hereinafter called EP81), in view of Japanese patent application publication no. JP H0647378 (hereinafter called JP78), as shown for claim 1 above, and further in view of US pre-grant patent publication no. US 20010022273 (hereinafter called US73).

EP81 in view of JP78 does not disclose that the electrolytic water production device comprises a return water pipe for returning the water flowing out of the pole chamber arranged on the anode side among the first pole chamber and the second pole chamber to the pole chamber on the anode side.

US73 teaches an outlet line 8 of an anode chamber 1 is connected to an inlet line 6 by a pipeline 12 (reads on a return water pipe) to form an anode chamber circulation loop for returning the water flowing out of the pole chamber arranged on the anode side to the pole chamber on the anode side (see Fig. 1 and paragraph 0031). US73 further teaches that a single pass of weakly mineralized water through a working chamber results in only an insignificant proportion of the dissolved salts being transformed into products (see paragraph 0004).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by EP81 in view of JP78 by adding a return water pipe for returning the water flowing out of the pole chamber arranged on the anode side to the pole chamber on the anode side as taught by US73. The person with ordinary skill in the art would have been motivated to make this modification, because US73 teaches that a single pass of weakly mineralized water through a working chamber results in only an insignificant proportion of the dissolved salts being transformed into products (see paragraph 0004).

Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 2 of the instant application are provisionally rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,168,008 (the ‘008 patent) in view of European patent application publication no. EP 0636581 (hereinafter called EP81), and Japanese patent application publication no. JP 2005/319427 (hereinafter called JP27).

Claims 1 and 8 of the ‘008 patent teach an electrolytic water production device comprising an electrolytic chamber to which water to be electrolyzed is supplied, a first power feeder and a second power feeder arranged to face each other in the electrolytic chamber and having different polarity, a membrane arranged between the first power feeder and the second power feeder so as to divide the electrolytic chamber into a first pole chamber positioned on a side of the first power feeder and a second pole chamber positioned on a side of the second power feeder, and a polarity switching unit for switching the polarity of the first power feeder and the second power feeder between anode and cathode.

Claims 1 and 8 of the ‘008 patent do not disclose that the surfaces of the first power feeder and the second power feeder are formed of a hydrogen storage metal, and the polarity switching unit has an operation mode for switching the polarity each time electrolysis is started in the electrolytic chamber, a flow rate adjustment valve for limiting an amount of water supplied to the pole chamber arranged on the anode side among the first pole chamber and the second pole chamber, a control unit for controlling the flow rate adjustment valve, and the control unit has a colloidal water mode as an operation mode, in which the polarity switching unit switches the polarity each time electrolysis is started in the electrolytic chamber, and in the colloidal water mode, after the polarity is switched by the polarity switching unit, the control unit controls the flow rate adjustment valve to decrease the amount of the water supplied a pole chamber on an anode side such that a concentration of hydrogen storage metal ions in the electrolytic water in the pole chamber on the anode side is increased.

EP81 teaches that surfaces of the first power feeder 1 and the second power feeder 2 are formed of platinum (a hydrogen storage metal) (see column 6, lines 48-52), and the polarity switching unit 16 has an operation mode for switching the polarity each time electrolysis is started in the electrolytic chamber (see Fig. 8 and column 9, lines 5-14).

JP27 is directed to a similar electrolytic alkaline water generator (see Abstract). JP 27 teaches an electrolytic alkaline water generator 1 comprising an electrolytic cell in which an anode 5a and a cathode 5b are arranged to face each other, and an ion-permeable diaphragm 5c is provided between the anode 5a and the cathode 5b (see Fig. 1 and page 3, paragraphs 3 and 8). JP27 further teaches that valves 2A and the valve 2B (read on flow rate adjustment valve) placed in raw water supply pipes 2a and 2b respectively to the electrolytic cell 5 are controlled by control unit 10 (see Fig. 1; page 3, paragraph 7; and page 4, paragraph 8). JP27 further teaches a polarity inverter 9b controlled by the control unit 10 (see Fig. 1 and page 4, paragraph 6).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by claims 1 and 8 of the ‘008 patent by having the surfaces of the first power feeder and the second power feeder be formed of platinum (a hydrogen storage metal), and the polarity switching unit have an operation mode for switching the polarity each time electrolysis is started in the electrolytic chamber as taught by EP81; and by having a flow rate adjustment valve for limiting an amount of water supplied to the pole chamber arranged on the anode side among the first pole chamber and the second pole chamber, and a control unit for controlling the flow rate adjustment valve and the polarity switching unit, as taught by JP27. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be the ability to control the flow rate of water supplied to the electrolytic water production device and polarity switching according to the needs of the process.

Claims 1 and 2 of the instant application are provisionally rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,124,435 (the ‘435 patent) in view of European patent application publication no. EP 0636581 (hereinafter called EP81).
Claim 1 of the ‘435 patent teaches an electrolytic water production device comprising an electrolytic chamber to which water to be electrolyzed is supplied, a first power feeder and a second power feeder arranged to face each other in the electrolytic chamber and having different polarity, a membrane arranged between the first power feeder and the second power feeder so as to divide the electrolytic chamber into a first pole chamber positioned on a side of the first power feeder and a second pole chamber positioned on a side of the second power feeder, and a polarity switching unit for switching the polarity of the first power feeder and the second power feeder between anode and cathode.

Claim 1 of the ‘435 patent does not disclose that the surfaces of the first power feeder and the second power feeder are formed of a hydrogen storage metal, and the polarity switching unit has an operation mode for switching the polarity each time electrolysis is started in the electrolytic chamber, a flow rate adjustment valve for limiting an amount of water supplied to the pole chamber arranged on the anode side among the first pole chamber and the second pole chamber, a control unit for controlling the flow rate adjustment valve, and the control unit has a colloidal water mode as an operation mode, in which the polarity switching unit switches the polarity each time electrolysis is started in the electrolytic chamber, and in the colloidal water mode, after the polarity is switched by the polarity switching unit, the control unit controls the flow rate adjustment valve to decrease the amount of the water supplied a pole chamber on an anode side such that a concentration of hydrogen storage metal ions in the electrolytic water in the pole chamber on the anode side is increased.

EP81 teaches that surfaces of the first power feeder 1 and the second power feeder 2 are formed of platinum (a hydrogen storage metal) (see column 6, lines 48-52), and the polarity switching unit 16 has an operation mode for switching the polarity each time electrolysis is started in the electrolytic chamber (see Fig. 8 and column 9, lines 5-14).

JP27 is directed to a similar electrolytic alkaline water generator (see Abstract). JP 27 teaches an electrolytic alkaline water generator 1 comprising an electrolytic cell in which an anode 5a and a cathode 5b are arranged to face each other, and an ion-permeable diaphragm 5c is provided between the anode 5a and the cathode 5b (see Fig. 1 and page 3, paragraphs 3 and 8). JP27 further teaches that valves 2A and the valve 2B (read on flow rate adjustment valve) placed in raw water supply pipes 2a and 2b respectively to the electrolytic cell 5 are controlled by control unit 10 (see Fig. 1; page 3, paragraph 7; and page 4, paragraph 8). JP27 further teaches a polarity inverter 9b controlled by the control unit 10 (see Fig. 1 and page 4, paragraph 6).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by claims 1 and 8 of the ‘008 patent by having the surfaces of the first power feeder and the second power feeder be formed of platinum (a hydrogen storage metal), and the polarity switching unit have an operation mode for switching the polarity each time electrolysis is started in the electrolytic chamber as taught by EP81; and by having a flow rate adjustment valve for limiting an amount of water supplied to the pole chamber arranged on the anode side among the first pole chamber and the second pole chamber, and a control unit for controlling the flow rate adjustment valve and the polarity switching unit, as taught by JP27. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be the ability to control the flow rate of water supplied to the electrolytic water production device and polarity switching according to the needs of the process.

References of Interest

JP 2015/112570 and JP 2016/165668 are cited, but have not been applied. These references are pertinent to many claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795